Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (DeRosa, J), imposed July 30, 2004, upon his convictions of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, the sentence being concurrent determinate terms of seven years and one-year imprisonment, respectively.
*505Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment for assault in the second degree to a determinate term of four years; as so modified, the sentence is affirmed.
The court, in sentencing the defendant to seven years’ imprisonment for assault in the second degree, incorrectly stated that the defendant was an alien illegally in the United States. In light of all of the circumstances, we find that the sentence was excessive to the extent indicated herein (see People v Suitte, 90 AD2d 80 [1982]). Crane, J.E, Goldstein, Covello and Dickerson, JJ., concur.